Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that there is overlap in the scope of R6 and R7/R8.  More precisely, the definition of R6 is encompassing of that of each of R7 and R8.  This fact, in combination with the limitations outlining the mol contribution of each T1, T2, and T3, makes it difficult to ascertain whether or not a given composition adheres to the limits of the claims or not.  Consider the following taken from [0094] of U.S. Patent Application Publication No. 2006/0154091:
“A hydrolytic condensation product was compounded according to the 
following procedures.  28 g of glycidyloxypropyltriethoxysilane (0.1 moles), 18 
g of methyltriethoxysilane (0.1 moles), 7.6 g of 
tridecafluoro-1,1,2,2-tetrahydroctyltriethoxysilane (0.015 moles: equivalent to 
7 mole % based on the total hydrolyzable silanes), 17.3 g of water and 37 g of 
ethanol were stirred at room temperature, followed by heating at reflux 
conditions for 24 hours, after which the hydrolytic condensation product was 
obtained.  The condensation product was diluted by 2-butanol/ethanol to a solid 
content of 20 wt.-%.”

6 adhering to the description “C1-C30 epoxy group” and tridecafluoro-1,1,2,2-tetrahydroctyltriethoxysilane provides the units bearing  R7 = C8+ fluoroalkyl units.  However, methyltriethoxysilane may be said to contribute to the formation of either units R6SiO3/2 units or R8SiO3/2 units (where R6 is a C1 alkyl group and R8 is a C1 alkyl group).  If assigned to contribute to the mol total of R6SiO3/2 units, than the mol fraction T1 would be 0.2/0.215 = 0.93, which is higher than the claims allow.  If assigned instead to the mol total of R8SiO3/2 units, than the mol fraction T1 would be 0.1/0.215 = 0.47, which is compliant with the range assigned to T1.  That the definitions of those variables overlap is, consequently, a concern insofar as there is nothing stipulating that R6 has to represent a group different from that of R7 or R8.
	The Examiner therefore recommends that Applicant simply insert an additional limitation stipulating that each of those variables connotes a different group.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., U.S. Patent Application Publication No. 2008/0252793.  Choi describes a coating material having anti-microbial characteristics comprising the condensation product of a mixture comprising 10 g (0.048 mol) of TEOS, 3.3 g (0.024 mol) of methyltrimethoxysilane, and 4.1 g (0.007 mol) of heptadecafluorodecyltriethoxysilane.  One of ordinary skill will appreciate that these compounds contribute to the formation of a polyorganosiloxane comprising SiO4/2 units, R8SiO3/2 units, and R7SiO3/2 units respectively.
w of 5,000 or less.  As an aside, it is widely documented in the prior art that acid-catalyzed polymerizations of silicone resins provide low molecular weight products.
Concerning claim 8, inasmuch as they prior art polymer complies with the various structural limitations attached to the claimed polymer including the presence of long chain perfluoroalkyl substituents, a film derived therefrom will inherently be in possession of a contact angle consistent with that claimed.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al., U.S. Patent Application Publication No. 2006/0154091.
See Synthesis Example 1 where 0.1 mol of glycidoxypropyltriethoxysilane (provides R6SiO3/2 units), 0.1 mol of methyltriethoxysilane (provides R8SiO3/2 units) and 0.015 mol of tridecafluoro-1,1,2,2-tetrahydrooctyltriethoxysilane (provides R7SiO3/2 units) are co-hydrolyzed/condensed to yield a copolymer adhering to the structural limitations set forth in claim 1 and the subsequent dilution of the polymer product to produce a 20 wt.% solution.  
As for claim 5, the reference does not characterize the copolymer in terms of its molecular weight.  At the same time, similar classes of monomer (tri/tetraalkoxysilanes) are being reacted in the presence of similar catalysts (strong acids) and at a comparable temperature and for a shorter period of time such that the degree of polymerization would not exceed that which provides a copolymer with a Mw of 5,000 or less.  As an aside, it is widely documented in the prior art that acid-catalyzed polymerizations of silicone resins provide low molecular weight products.

, there are disclosed across paragraphs [0067-0087] a litany of possible substrates that may be coated with the prior art coating composition.  Most would not be categorized as electronic devices although there is reference to housings of (electrical) domestic equipment [0081], machines for commercial/industrial purposes [0078], keyboards [0079], TV equipment.  Further, silicon wafers are coated [0097] in an exemplification and their utility in making coated substrates suitable for photolithographic treatment is contemplated early in the detailed description [0012] hence the Examiner submits that a practitioner of that invention would immediately envisage their application in the manufacture of microelectronic devices for which photolithography is prominently used.
Allowable Subject Matter
Claims 12-20 are allowable.  This Office action will not be made final because the Examiner was compelled to make a new 112(b) rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






June 24, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765